DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant has submitted amendments (see claims dated 3/9/2021) to Claims 6, 10, 13, and 15 to correct various typographical, grammatical, and idiomatic informalities, to which the examiner finds sufficient. The applicant has also submitted two Terminal Disclaimers to overcome any double patenting rejections in view of US Patent No. 10,859,404.
Applicant’s arguments, see page 2, filed 9/25/2020 with respect to claim(s) 1 have been considered but are moot because Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), the subject matter of the respective rotatable wheel and the linear scale species which share a common “special technical feature” with the elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all subject matter previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) fail to recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for generating, pinning or deleting, in a defined manner, domain walls in claim 1, wherein the claim fails to disclose functional language for reciting sufficient structure to perform the generation, pinned, or deleted domain walls, as claimed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetic revolution counter for determining a predefinable number n of revolutions to be determined of an outer magnetic field, comprising a revolution sensor and a magnetic system configured to generate a rotating magnetic field and comprising an element comprising a pair of magnetic poles mounted to be rotatable about an axis situated between the magnetic poles or a rotatable magnetic wheel comprising a plurality of magnetic poles situated around an axis of rotation of the magnetic wheel or a linear scale comprising a plurality of magnetic poles and arranged to be movable in directions of a length of the linear scales wherein the revolution sensor includes magnetic domain wall conductors composed of at least one open spiral or closed, multiply- wound loops, which are formed by a GMR (giant magnetoresistive) stack or a soft magnetic layer comprising locally present TMR (tunnel magnetoresistive) layer stacks and in which magnetic 180® domain walls can be introduced and located by measuring the electrical resistance of predefined spiral or loop sections, wherein a single domain wall is, or at least two magnetic domain walls are, introduced into the domain wall conductors and the at least two domain walls, by way of means for generating, pinning or deleting, in a defined manner, domain walls, are brought into a defined separation of greater than 360® with respect to one another, based on a change in location thereof from a first to a second position, with a rotation of the rotating magnetic field by the angle of greater than 360®, and are permanently thus spaced apart from one another, and electrical contacts, comprising GND (ground) contacts, VCC (higher voltage relative to ground) and additional contacts, are provided on the domain wall conductors such that the domain wall conductors, located diagonally opposed, are captured by a respective GND contact and VCC contact collectively, or in VCC contact groups and GND contact groups with a multiplex read-out, and additional contacts are provided on each individual domain wall conductor section solely on one side and substantially centered between the GND contacts and VCC contacts, or, with a multiplex read-out, in groups of contacts that contact a plurality of windings as Wheatstone center contacts, and said electrical contacts, together with associated domain wall conductor sections captured thereby, are interconnected to form the Wheatstone half bridges that are separate from each other, but can be read out together, wherein the electrical resistance conditions ascertained by the Wheatstone half bridges are all stored as a signal level in a first memory in the form of a table, which for the determination of a present revolution number can be continuously compared to sub-tables of target value patterns stored in a second memory for each permissible revolution i (0 ≤ i ≤ n), and a processing unit is provided for determining for output the revolution number i for which the measured electrical resistance conditions in the table in the first memory agree with the target value pattern in the second memory (highlighted for emphasis – with regard to the revolution sensor, specifically, the configuration of magnetic domain walls, and the location of the electrical contacts are such that they are interconnected with magnetic domain walls to form wheatstone half bridges that are spaced apart from one another, permanently).
Claims 2-16 depend upon that of Claim 1 and require all of the limitations of Claim 1, and therefore are too considered as allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to revolution counters for determination of a number of revolutions comprising revolution sensors and processing self-identification of error states of said revolution counters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858